Citation Nr: 1030040	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for chondromalacia, right knee.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for OS trigonum, left ankle.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to November 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In September 2009 the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional evidentiary 
development.  The matter has been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's chondromalacia, right knee results in flexion 
limited to no less to 130 degrees and extension limited to 10 
degrees and does not result in instability or ankylosis.  

2.  The Veteran's OS trigonum, left ankle results in no more than 
mild limitation of motion and does not result in ankylosis.  


CONCLUSION OF LAW

1.  The criteria for a disability rating higher than 20 percent 
for the Veteran's chondromalacia, right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2009).  

2.  The criteria for a disability rating higher than 10 percent 
for the Veteran's OS trigonum, left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted; a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

As explained by the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) "the relevant temporal focus for adjudicating 
an increased-rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim."  Hart, 
21 Vet. App. at 509.  This explanation is based on 38 U.S.C.A. § 
5110 (b)(2) which provides that the effective date of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  The claim 
that gave rise to the instant appeal was received by the RO in 
May 2007. Hence, the Board has considered whether the facts show 
that a rating higher than 10 percent is warranted for any period 
of time from May 2006 to the present.

Service connection was established for chondromalacia, right 
knee, status post pliectomy and lateral release in a November 
1991 rating decision and a 10 percent rating was assigned.  In a 
December 1999 rating decision, an RO increased the rating to 20 
percent, and listed the disability as chondromalacia right knee.  
In an October 2004 rating decision the RO denied a higher rating 
as it did in the rating decision on appeal.  

Service connection for OS trigonum, left ankle was established in 
the October 2004 rating decision and a 10 percent rating was 
assigned.  

The Veteran's chondromalacia, right knee is currently rated under 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5260 for 
limitation of flexion of the knee.  

Under that criteria, a noncompensable (zero percent) rating is 
warranted where knee flexion is limited to 60 degrees, a 10 
percent rating is warranted where knee flexion is limited to 45 
degrees, a 20 percent rating is warranted where knee flexion is 
limited to 30 degrees, and a 30 percent rating is warranted where 
knee flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable 
rating is warranted where knee extension is limited to 5 degrees, 
a 10 percent rating is warranted where knee extension is limited 
to 10 degrees, a 20 percent rating is warranted where knee 
extension is limited to 15 degrees, a 30 percent rating is 
warranted where knee extension is limited to 20 degrees, a 40 
percent rating is warranted where knee extension is limited to 30 
degrees, and a 50 percent rating is warranted where knee 
extension is limited to 45 degrees.  

Normal range of motion of the knee is flexion from zero to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate 
II.  Normal range of motion of the ankle is dorsiflexion from 
zero to 20 degrees and plantar flexion from zero to 45 degrees.  
Id.  

As the Veteran reported in his substantive appeal that he has 
lateral instability of the right knee, the Board has considered 
the criteria applicable to instability.  38 C.F.R.  § 4.71a, 
Diagnostic Code 5257, provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  

The Veteran's OS trigonum, left ankle, is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of 
the ankle.  Under those criteria a 10 percent rating is assigned 
for moderate limitation of motion and a 20 percent rating is 
assigned for marked limitation of motion.  

The record is absent for any evidence of ankylosis, malunion, 
hence the Board finds no other criteria appropriate for rating 
this disability.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R.  § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

VA treatment records document that the Veteran has reported pain 
of his right knee and left ankle but do not provide more specific 
information going to the rating criteria.  

Treatment records from TMC Healthcare and from "B.J.B.," M.D., 
address the Veteran's left ankle.  In treatment notes from 
September 2005 Dr. B.J.B. documented that the Veteran had left 
ankle pain at the extremes of plantarflexion and tenderness on 
palpation as well as swelling of the distal Achilles tendon.  

In February 2008, the Veteran underwent a VA examination of his 
left ankle and right knee.  The examiner indicated that he had 
reviewed the Veteran's medical records but had not been provided 
his claims file.  

Symptoms reported by the Veteran included that he had pain, 
tenderness, weekly flare-ups, and stiffness of his left ankle and 
right knee, weekly locking episodes involving his right knee, but 
no effusion or instability of either joint.  

As to his right knee, flexion was from 0 to 140 degrees with no 
pain and he had no additional loss of motion on repetitive use.  
Extension was to zero degrees with pain at the endpoint but no 
additional loss of motion with repetitive use. 

As to the left ankle, dorsiflexion was from zero to 20 degrees, 
with pain beginning at 10 degrees and ending at 20 degrees.  
Plantar flexion was from zero to 45 degrees with pain beginning 
at 35 degrees and ending at 45 degrees but without additional 
limitation of motion on repetitive use.  

The report included a finding that there was no inflammatory 
arthritis or ankylosis.  

In general, the Veteran's right knee exhibited tenderness, 
painful movement; he had guarding of movement, crepitation, 
clicks or snaps, and grinding, but no instability, patellar 
abnormality or tendon, bursa, or meniscus problems.  Lachman's, 
McMurray, and anterior posterior drawer were all normal.  

In general, his left ankle exhibited tenderness, painful 
movement, guarding of movement, tendon abnormality - specifically 
OS trigonum syndrome, but no instability or angulation.  

Pursuant to the Board's September 2009 remand, VA afforded the 
Veteran another examination in January 2010.  

Symptoms reported were not significantly different than those 
reported in the 2008 examination.  Nor were the general findings, 
such as meniscus abnormality, instability and so forth.  

Range of motion of the right knee included flexion from 10 to 130 
degrees, with pain on motion but with no additional limitation of 
motion on three repetitions.  Extension was abnormal, to 10 
degrees, with pain at that point.  

Range of motion of the left ankle was without pain with 
dorsiflexion from 0 to 15 degrees and plantar flexions from 0 to 
35 degrees.  

The Board notes that the Veteran has indicated that he is a 
registered nurse and, therefore, the Board has considered his 
statements not only in the context of a lay person describing 
symptoms, but also as a medical professional.  In his September 
2009 substantive appeal, the Veteran reported that despite what 
the examiner had stated (in the 2008 examination) he did not 
execute repetitive motion during the examination.  The Veteran 
stated that he has had lateral instability of his right knee 
several times and that he reported such to the examiner.  He also 
stated that "after repetitive use, such as working or walking 
long distances, I do experience ankylosis of all four extremities 
yet the examiner was unable to evaluate this because there was no 
repetitive use just prior to the examination."  He reported that 
the examiner did not use any measuring tools to evaluate his 
range of motion.  

The Board has weighed the Veteran's statements along with the 
other evidence of record.  As to his statement regarding 
repetitive motion, the Board finds the examination report more 
probative than the Veteran's statements as to whether he has been 
observed following repetitive motion of the respective joints.  
In particular, the January 2010 examination report specifically 
found that there was no decrease in motion of his right knee or 
left ankle after three motion repetitions.  The specificity of 
the examiner's report, the Board finds, lends support to a 
finding that the Veteran has indeed been observed after 
repetitive motion.  Range of motion findings from that 
examination do not differ significantly from his other range of 
motion findings.  The Board therefore finds that there are no 
deficiencies in the examinations.  The Board has taken the 
Veteran's concerns seriously, as the basis of the prior remand 
was the Veteran's statements.  

Additionally, although the Veteran reports that he has ankylosis 
of all four extremities after walking some distance, the Board 
finds probative that he has never been found to have ankylosis of 
either his left ankle or his right knee.  No treatment records, 
either from VA or from the private practitioners include findings 
that he has had ankylosis and all examination reports provide 
evidence against a finding that he has had ankylosis of either 
his right knee or left ankle.  The Board finds this evidence to 
be more probative than the Veteran's statements of ankylosis 
because of the number of times that he has been observed.  If he 
had ankylosis it is highly likely, in the extreme, that it would 
have been noted by some medical professional, either in an 
examination or clinical context, particularly in light of the 
fact that the VA has had the Veteran undergo several 
examinations.   

"Ankylosis" is stiffness or immobility in a joint caused by 
bones fusing as a result of disease or injury, or intentionally 
through surgery.  The fact that the Veteran reports that he has 
ankylosis (bone fusing) of all four extremities only undermines 
his medical opinion, as he clearly does not have ankylosis, 
limiting the probative value of his statements with the Board. 

Similarly, although the Veteran has reported that he has lateral 
instability of his right knee several times per week, there are 
no findings of instability in either the treatment reports or in 
the examination reports.  Objective tests for instability have 
been conducted during the examination and the Veteran has never 
been found to have any instability.  The Board finds that these 
records are more probative than the Veteran's report because 
these records document objective findings as opposed to the 
Veteran's subjective belief that he has instability and include 
testing for laxity of his knee.  Hence, the Board finds that the 
preponderance of the evidence is against assignment of a rating 
for instability.  

All evidence of record shows that the Veteran has nearly normal 
flexion of his right knee.  Even with pain his right knee flexion 
does not approach the criteria for a compensable rating.  Hence, 
the limitation of flexion of the Veterans' right knee does not 
approximate a rating higher than 20 percent disabling.  

Nor does limitation of extension allow for a rating higher than 
20 percent Limitation of extension to 10 degrees indicates that a 
10 percent rating is appropriate for the Veteran's disability of 
the right knee.  A higher rating for limitation of extension 
however is not warranted because, even with pain, which occurs at 
the 10 degrees, there is not limitation to 15 degrees.  As the 
criteria are not met during any time on appeal for higher than a 
10 percent rating it follows that the criteria are not met during 
any time on appeal for a 20 percent rating.  

Range of motion of the Veteran's left ankle has always been 
nearly normal, even considering pain.  Hence, his left ankle 
disability does not approximate the criteria for a rating higher 
than the 10 percent already assigned, for any period on appeal.  

Also considered by the Board is whether referral for a rating 
outside of the schedule is warranted.  Under 38 C.F.R. § 3.321(b) 
in exceptional cases, where the schedular evaluations are 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, may, upon field station 
submission, approve an extraschedular rating.  

There is a three part analysis applicable to § 3.321(b).  First, 
if the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  See Thun 
v. Peake, 22 Vet. App. 11, 115 (2008).  Second, if the RO or the 
Board finds that the schedular evaluation does not contemplate 
the Veteran's level of disability and symptomatology, then either 
the RO or the Board must determine whether the Veteran's 
exceptional disability picture includes other related factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 116. If this is the case, then the 
third step is reached and the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of an 
extraschedular rating.  Id.  

In the instant case manifestations of the Veteran's right knee 
and left ankle disability consist of pain and limitation of 
motion.  Both the symptoms and level of disability are 
contemplated by the rating criteria found under Diagnostic Codes 
5260, 5261, and 5271 and § 4.40 and § 4.45.  Hence there it is 
not necessary to proceed past the first step of the analysis.  
Referral for extraschedular consideration is not warranted.  

Based on the evidence of record the Board finds that the 
preponderance of the evidence is against assigning higher ratings 
for either disability on appeal for any period on appeal.  Hence, 
his appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in June 2007, prior to the initial unfavorable 
decision by the RO.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Additional notice was provided to the Veteran by letters sent in 
May 2008 and March 2009.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and private 
treatment records are associated with the claims file.  VA 
afforded the Veteran adequate examinations in February 2008, and 
January 2010.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


